Per Curiam.
This case is unprecedented in its circumstances; but the plaintiff has a clear equity, and the question regards the specific nature of his relief. The defendant has become the owner of the land in his own right; but though liable to perform the contract himself, he cannot force the plaintiff to take a title through him, which is not the one for which he bargained. Besides, he refuses to say whether he will convey even on those terms; and the plaintiff, for one of these reasons, or for both, chooses, as he may, to declare the contract at an end. In these circumstances, what would a chancellor do with the fund? By payment of purchase-money, a vendee gets a lien on the legal title of the vendor; and by a judicial sale of it, the price is Substituted for the land, on. the common principle of the Bank of Pennsylvania v. Winger, 1 Rawle 302. The prior lien of the mortgage being out of the way, then, we see nothing to hinder the plaintiff from taking satisfaction in his turn.
J udgment affirmed.